   USDC IN/ND case 2:18-cv-00140-APR document 41 filed 05/26/20 page 1 of 1



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

NICOLE SCHWEIHS,                        )
                                        )
                  Plaintiff,            )
                                        )
           v.                           )      Case No. 2:18-CV-140
                                        )
STATE FARM INSURANCE                    )
COMPANY,                                )
                                        )
                  Defendant.            )

                                 STIPULATION OF DISMISSAL

           Plaintiff, Nicole Schweihs, by counsel, Joseph Bombagetti, and Defendant, State Farm

Mutual Automobile Insurance Company, improperly named as State Farm Insurance Company,

by counsel, Galen A. Bradley of Kightlinger & Gray, LLP, move the Court for dismissal with

prejudice of Plaintiff’s cause of action herein. As grounds for this request, Plaintiff and

Defendant show to the Court that all disputes with the parties have been resolved and fully

settled.


Attorney for Plaintiff                              Attorneys for Defendant


s/Joseph Bombagetti                                 s/Galen A. Bradley
Joseph Bombagetti, #28417-45                        Galen A. Bradley, #18545-64
Kelly Law Offices                                   KIGHTLINGER & GRAY, LLP
5521 Lincoln Highway, Suite 101                     8001 Broadway, Suite 100
Crown Point IN 46307                                Merrillville IN 46410
Telephone: 219/791-0606                             Telephone: 219/769-0413
                                                    Facsimile: 219/769-0798
                                                    gbradley@k-glaw.com




180124\60097549-1
